Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of March 31, 2017 (this
“Amendment”), to the Amended and Restated Credit Agreement dated as of
February 14, 2017 (such credit agreement being referred to herein as the “Credit
Agreement”) among NGL ENERGY PARTNERS LP, a Delaware limited partnership
(“Parent”), NGL ENERGY OPERATING LLC, a Delaware limited liability company
(“Borrowers’ Agent”), each subsidiary of the Parent identified as a “Borrower”
under the Credit Agreement (together with the Borrowers’ Agent, each, a
“Borrower” and collectively, the “Borrowers”), each subsidiary of Parent
identified as a “Guarantor” under the Credit Agreement (together with the
Parent, each, a “Guarantor” and collectively, the “Guarantors”) DEUTSCHE BANK
AG, NEW YORK BRANCH, as technical agent (in such capacity, together with its
successors in such capacity, the “Technical Agent”) and DEUTSCHE BANK TRUST
COMPANY AMERICAS (“DBTCA”), as administrative agent for the Secured Parties (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as collateral agent for the Secured Parties (in such
capacity, together with its successors in such capacity, the “Collateral Agent”)
and each financial institution identified as a “Lender” or an “Issuing Bank”
under the Credit Agreement (each, a “Lender” and together with the Technical
Agent, the Administrative Agent and the Collateral Agent, the “Secured
Parties”).

 

RECITALS

 

WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement; and

 

WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

1.             Defined Terms.  Unless otherwise noted herein, terms defined in
the Credit Agreement and used herein shall have the respective meanings given to
them in the Credit Agreement.

 

2.             Amendment to Section 6.7 (Insurance) of the Credit Agreement. 
Section 6.7(d) of the Credit Agreement, which addresses certain requirements for
insurance policies, is hereby amended by deleting the phrase “or substantial
modification” as it appears in the second sentence immediately after the phrase
“prior written notice to the Collateral Agent of the cancellation” and
immediately prior to the phrase “thereof.”

 

3.             Amendment to Section 7.11 (Financial Covenants) of the Credit
Agreement.  Section 7.11(b) of the Credit Agreement, which sets forth the Senior
Secured Leverage Ratio financial covenant, is hereby amended by deleting in the
phrase “3.50 to 1.00” as it appears immediately after the phrase “permit the
Senior Secured Leverage Ratio of the Credit Parties to be greater than” and
inserting in lieu thereof, “3.25 to 1.00.”

 

4.             Representations and Warranties; No Default.  To induce the
Lenders to enter into this Amendment, each Credit Party that is a party hereto
(by delivery of its respective counterpart to this Amendment) hereby
(i) represents and warrants to the Administrative Agent and the Lenders that
after giving effect to this Amendment, its representations and warranties
contained in the Credit Agreement and other Loan Documents are true and correct
in all material respects on and as of the date hereof with the same effect as
though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); (ii) represents and warrants to the
Administrative Agent and the Lenders that it (x) has the requisite power and
authority to make, deliver and perform this Amendment; (y) has taken all
necessary corporate, limited liability company, limited partnership or other
action to authorize its execution, delivery and performance of this Amendment,
and (z) has duly executed and delivered this Amendment and (iii) certifies that
no Default or Event of Default has occurred and is continuing under the Credit
Agreement (after giving effect to this Amendment) or will result from the making
of this Amendment.

 

--------------------------------------------------------------------------------


 

5.             Effectiveness of Amendments.  This Amendment shall become
effective upon the first date on which each of the following conditions has been
satisfied:

 

(a)           Amendment Documents.  The Administrative Agent shall have received
this Amendment, duly executed and delivered by each of the Credit Parties, and
by Lenders constituting the Required Lenders.

 

(b)           Fees and Expenses.  The Borrowers shall, upon demand, pay to the
Administrative Agent the amount of any and all reasonable fees, costs and
expenses that are for the account of the Borrowers pursuant to Section 10.9 of
the Credit Agreement, including all such fees, costs and expenses incurred in
connection with this Amendment.

 

(c)           Proceedings and Documents.  All corporate and other proceedings
pertaining directly to this Amendment and all documents, instruments directly
incident to this Amendment shall be satisfactory to the required Lenders and
their respective counsel and the Technical Agent shall have received all such
counterpart originals or certified or other copies of such documents as the
Technical Agent may reasonably request.

 

6.             Limited Effect.  Except as expressly provided hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect.  The amendments contained herein
shall not be construed as a waiver or amendment of any other provision of the
Credit Agreement or the other Loan Documents or for any purpose, except as
expressly set forth herein, or a consent to any further or future action on the
part of any Credit Party that would require the waiver or consent of the
Lenders.  This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.

 

7.             GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAW OF THE STATE OF NEW YORK.

 

8.             Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Delivery of an executed counterpart hereof by facsimile
or email transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

9.             Headings.  Section or other headings contained in this Amendment
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Amendment.

 

10.          Guarantor Acknowledgement.  Each Guarantor party hereto hereby
(i) consents to the modifications to the Credit Agreement contemplated by this
Amendment and (ii) acknowledges and agrees that its guaranty pursuant to
Section 10.18 of the Credit Agreement is, and shall remain, in full force and
effect after giving effect to the Amendment.

 

11.          Lender Acknowledgement.  Each undersigned Lender, by its signature
hereto, hereby authorizes and directs DBTCA in its capacity as Administrative
Agent and as Collateral Agent to execute this Amendment.

 

 

[Signature Pages Follow]

 

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

BORROWERS’ AGENT AND BORROWER:

 

 

 

NGL ENERGY OPERATING LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Robert “Trey” Karlovich III

 

 

Name: Robert “Trey” Karlovich III

 

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

 

 

 

 

PARENT:

 

 

 

 

NGL ENERGY PARTNERS LP,

 

a Delaware limited partnership

 

 

 

 

 

 

By:

/s/ Robert “Trey” Karlovich III

 

 

Name: Robert “Trey” Karlovich III

 

 

Title: Chief Financial Officer and Executive Vice President

 

 

Signature Page to Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

ANTICLINE DISPOSAL, LLC

 

CENTENNIAL ENERGY, LLC

 

CENTENNIAL GAS LIQUIDS ULC

 

CHOYA OPERATING, LLC

 

GRAND MESA PIPELINE, LLC

 

HICKSGAS, LLC

 

HIGH SIERRA CRUDE OIL AND MARKETING, LLC

 

HIGH SIERRA ENERGY, LP

 

NGL CRUDE CANADA, ULC

 

NGL CRUDE CANADA HOLDINGS, LLC

 

NGL CRUDE CUSHING, LLC

 

NGL CRUDE LOGISTICS, LLC

 

NGL CRUDE PIPELINES, LLC

 

NGL CRUDE TERMINALS, LLC

 

NGL CRUDE TRANSPORTATION, LLC

 

NGL ENERGY EQUIPMENT, LLC

 

NGL ENERGY FINANCE CORP.

 

NGL ENERGY HOLDINGS II, LLC

 

NGL ENERGY LOGISTICS, LLC

 

NGL ENERGY OPERATING LLC

 

NGL ENERGY PARTNERS LP

 

NGL LIQUIDS, LLC

 

NGL-MA, LLC

 

NGL-MA REAL ESTATE, LLC

 

NGL MARINE, LLC

 

NGL MILAN INVESTMENTS, LLC

 

NGL-NE REAL ESTATE, LLC

 

NGL PROPANE, LLC

 

NGL SHIPPING AND TRADING, LLC

 

NGL SUPPLY TERMINAL COMPANY, LLC

 

NGL SUPPLY TERMINAL SOLUTION MINING, LLC

 

NGL SUPPLY WHOLESALE, LLC

 

NGL WATER SOLUTIONS, LLC

 

NGL WATER SOLUTIONS BAKKEN, LLC

 

NGL WATER SOLUTIONS DJ, LLC

 

NGL WATER SOLUTIONS EAGLE FORD, LLC

 

NGL WATER SOLUTIONS MID-CONTINENT, LLC

 

NGL WATER SOLUTIONS PERMIAN, LLC

 

OPR, LLC

 

OSTERMAN PROPANE, LLC

 

SAWTOOTH NGL CAVERNS, LLC

 

TRANSMONTAIGNE LLC

 

TRANSMONTAIGNE PRODUCT SERVICES LLC

 

TRANSMONTAIGNE SERVICES LLC

 

 

 

By:

/s/ Robert “Trey” Karlovich III

 

 

Name:Robert “Trey” Karlovich III

 

 

Title:Chief Financial Officer and Executive Vice President

 

 

Signature Page to Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SECURED PARTIES:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as Collateral
Agent

 

 

 

By:

/s/ Chris Chapman

 

 

Name:

Chris Chapman

 

 

Title:

Director

 

 

 

By:

/s/ Shai Bandner

 

 

Name:

Shai Bandner

 

 

Title:

Vice President

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as a Lender, as Swingline Lender, as an Issuing Bank and as Technical Agent

 

 

 

 

 

 

 

 By:

/s/ Chris Chapman

 

 

Name:

Chris Chapman

 

 

Title:

Director

 

 

 

By:

/s/ Shai Bandner

 

 

Name:

Shai Bandner

 

 

Title:

Vice President

 

 

 

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Jason S. York

 

 

Name: Jason S. York

 

 

Title: Authorized Signatory

 

 

 

BNP PARIBAS,

 

as a Lender and Issuing Bank

 

 

 

 

 

By:

/s/ Jordan Nenoff

 

 

Name: Jordan Nenoff

 

 

Title: Director

 

 

 

 

 

By:

/s/ Pauline Blandin

 

 

Name: Pauline Blandin

 

 

Title: Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Stephen Monto

 

 

Name: Stephen Monto

 

 

Title: Senior Vice President

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Jake Lam

 

 

Name: Jake Lam

 

 

Title: Assistant Vice President

 

 

Signature Page to Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name: Darrell Holley

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Casey Lowary

 

 

Name: Casey Lowary

 

 

Title: Executive Director

 

 

 

TORONTO DOMINION BANK, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Savo Bozic

 

 

Name: Savo Bozic

 

 

Title: Authorized Signatory

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Jacob L. Osterman

 

 

Name: Jacob L. Osterman

 

 

Title: Vice President

 

 

 

MIZUHO BANK, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Leon Mo

 

 

Name: Leon Mo

 

 

Title: Authorized Signatory

 

 

Signature Page to Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Craig Pearson

 

 

Name: Craig Pearson

 

 

Title: Associate Director

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title: DIrector

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Nupur Kumar

 

 

Name: Nupur Kumar

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Lea Barclocher

 

 

Name: Lea Barclocher

 

 

Title: Authorized Signatory

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Ushma Dedhiya

 

 

Name: Ushma Dedhiya

 

 

Title: Authorized Signatory

 

 

 

MACQUARIE BANK LIMITED,

 

as a Lender

 

 

 

 

 

By:

/s/ Robert Trevena

 

 

Name: Robert Trevena

 

 

Title: Division Director

 

 

 

 

 

By:

/s/ Nathan Booker

 

 

Name: Nathan Booker

 

 

Title: Division Director

 

 

Signature Page to Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Scott G. Axelrod

 

 

Name: Scott G. Axelrod

 

 

Title: Senior Vice President

 

 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Scott Donaldson

 

 

Name: Scott Donaldson

 

 

Title: Senior Vice President

 

 

Signature Page to Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------